Title: Import Duties, [25 April] 1789
From: Madison, James
To: 




[25 April 1789]

   
   A fifteen-cent duty on Jamaica rum was approved. The House then took up the twelve-cent duty on other spirits. Smith (Maryland), in order to introduce the principle of discrimination between treaty and nontreaty countries, moved for a six-cent per gallon duty on French brandy (Gazette of the U.S., 29 Apr. 1789).


Mr. Madison. Discriminations however small may have a good political effect; even a difference of 1 cent on brandy may have a tendency to advance the interest of the United States. I differ essentially from the gentleman from New-York (Mr. Lawrance) on the subject of preference. I think we have a great deal in our power by this policy, if we make a right use of it. I wish to teach those nations who have declined to enter into commercial treaties with us, that we have the power to extend or withhold advantages as their conduct shall deserve. If the situation of our country and our public wants admitted the experiment; I should interdict the importation of rum altogether, until we should be allowed to carry to the West India islands, in our own vessels, the produce of America, which necessity compels them to take. In any case, where we have made a treaty to open all our ports to the vessels of a nation without stipulating for reciprocal advantages, I agree we must abide by it, but where we have entered into no stipulations I would give no encouragement, unless equal advantages were obtained on our side. We have now the power to avail ourselves of our natural superiority, and I am for beginning with some manifestation of that ability, that foreign nations may or might be taught to pay us that respect which they have neglected on account of our former imbecility. This language and these sentiments are the language and sentiments of our constituents; the great political revolution now brought about, by the organization of the new government, has its foundation in these sentiments. Sensible of the selfish policy which actuated a nation long disposed to do all she could to discourage our commercial operations, the states singly attempted to counteract her nefarious schemes; but finding their separate exertions ineffectual, with an united voice they called for a new arrangement, constituted to concenter, conduct, and point their powers, so as to obtain that reciprocity which justice demands. The arrangement has taken place, and though gentlemen may contend, that we are not at this moment prepared to use it in the latitude I could wish; yet let them concur in doing what shall indicate, that on a proper occasion we dare exert ourselves in defeating any measure which commercial policy shall offer hostile to the welfare of America—The mere shewing such a disposition at this time may have a good effect. I believe such a discrimination as is proposed will be a manifestation of that disposition; but perhaps a less discrimination may effect the business as well as a large one; if so, I would rather brandy should be reduced 2 or 3 cents below the West-India rum, and then the revenue would be but little diminished, and the consumption could not be supposed to encrease considerably.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., I, 136–37 (also reported fully in N.Y. Daily Advertiser, 27 Apr. 1789, and Gazette of the U.S., 29 Apr. 1789).






[25 April 1789]

   
   Laurance argued that a discrimination in favor of treaty partners would decrease customs revenue in order to pay tribute to the principal United States ally—France.



Mr. Madison. I did not rightly comprehend the gentleman who has just sat down, when he supposed the discrimination which is moved for, to be merely the payment of a tax or tribute to our allies, and therefore cannot reply particularly to what I did not comprehend; but I acknowledge with pleasure the services America derived from that nation, and I admit the justice of the debt we owe her; but I never meant that the preference we are inclined to shew her in common with nations with which we have commercial treaties, should be considered as a tribute to our allies—I consider it rather as a lesson to those powers that are not within that description. If it reduces the revenue, it is a good object so far as the reduction goes—if it is reduced one or two cents, it will have no sensible effect upon the amount of the duties collected from distilled spirits. In Virginia, brandy from France, imported in either French or American bottoms, is clear of duty whilst the duty on rum is 6d. per gallon that money; there has not, however, been imported more than 10,000 gallons annually till very lately, and now it amounts to but 12,000, while the quantity of West-India rum is from 5 to 600,000—this tends to shew the proportion the two articles bear to each other, and the effect it would have on the revenue. The gentleman supposes that a difference of one or two cents will change the consumption from rum to brandy, but commercial people do not suddenly alter their operations; beside, the habits and prejudices of the community are not easily removed, the habit of using rum is so fixed, that it will perhaps take more than a century to change it to another object—hence the evil which the gentleman contemplates as resulting from the present measure, must be remote indeed. But I am clearly of opinion, that a discrimination will have the most salutary effects; it will redound both to the honour and interest of America, to give some early token of our capacity and disposition to exert ourselves to obtain a reciprocity in trade.
Let us review the policy of Great Britain toward us; has she ever shewn any disposition to enter into reciprocal regulations? Has she not by a temporising policy plainly declared, that until we are able and willing to do justice to ourselves, she will shut us out from her ports and make us tributary to her? Have we not seen her taking one legislative step after another, to destroy our commerce? Has not her legislature given discretionary powers to the executive, that so she might be ever on the watch, and ready to seize every advantage the weakness of our situation might expose? Have we not reason to believe she will continue a policy void of regard to us, whilst she can continue to gather into her lap the benefits we feebly endeavour to withhold, and for which she ought rather to court us by an open and liberal participation of the commerce we desire? Will she not, if she finds us indecisive in counteracting her machinations, continue to consult her own interest as heretofore? If we remain in a state of apathy, we do not fulfil the object of our appointment; most of the states in the union have, in some shape or other, shewn symptoms of disapprobation of British policy; those states have now relinquished the power of continuing their systems, but under an impression that a more efficient government would effectually support their views. If we are timid and inactive we disappoint the just expectations of our constituents, and I venture to say, we disappoint the very nation against whom the measure is principally directed.
It has been said, that Great-Britain receives all the produce of this country in our own bottoms. I believe that in some ports of that kingdom our vessels are admitted, but those in the West-Indies, into which we want admission most, are closely barred against us; but the reason that she admits us, is because it is necessary to repay herself for her exports to this country, and to constitute herself a market for this and the European nations. Adventitious causes have drawn within the commercial vortex of her policy, almost all the trade of America, and the productions of the most distant clime, consumed among us, are tributary to her revenue; as long therefore as we do not protect ourselves and endeavor to restore the stream of commerce to its natural channel, we shall find no relaxation on the part of Britain, the same obnoxious policy will be pursued while we submissively bear the oppression. This is a copious subject, and leads to serious and important reflections. After what has passed, I am certain that there is a disposition to make a discrimination, to teach the nations that are not in alliance with us, that there is an advantage to be gained by the connection: To give some early symptom of the power and will of the new government to redress our national wrongs, must be productive of benefit. We soon shall be in a condition, we now are in a condition, to wage a commercial warfare with that nation. The produce of this country is more necessary to the rest of the world than that of other countries is to America. If we were disposed to hazard the experiment of interdicting the intercourse between us and the powers not in alliance, we should have overtures of the most advantageous kind tendered by those nations. If we have the disposition, we have abundantly the power to vindicate our cause; let us but shew the world that we know justly how to consider our commercial friends and commercial adversaries. Let us shew, that if a war breaks out in Europe, and is extended and carried on in the West-Indies, that we can treat with friendship and succour the one, while we can shut the other out of our ports. By these favors, without entering into the contest, or violating the law of nations, or even the privilege of neutrals, we can give the most decided advantage.
I will not enlarge on this subject; but it must be apparent to every gentleman, that we possess natural advantages which no other nation does; we can therefore with justice stipulate for a reciprocity in commerce. The way to obtain this is by discrimination; and therefore, though the proposed measure may not be very favorable to the nations in alliance, yet I hope it will be adopted for the sake of the principle it contains. I should rather be in favor of a small discrimination than a large one, on purpose to avoid the loss of revenue which any how in this article will be but trifling.



   
   Cong. RegisterThomas Lloyd, comp., The Congressional
          Register; or, History of the Proceedings and Debates of the First House of
          Representatives … (2 vols.; New York, 1789; Evans 22203–4)., I, 139–42 (also reported fully in N.Y. Daily Advertiser, 27 Apr. 1789; reported briefly in Gazette of the U.S., 29 Apr. 1789). The original motion for six cents on French brandy was modified to twelve cents on Jamaica rum and ten cents on other spirits imported from countries having a commercial treaty with the U.S.




